ON REHEARING.
Adams, J.
We have examined this case in the light of the jietition for rehearing and the oral argument by which it was supplemented, and have to say that we reach the conclusion that the former opinion should be adhered to. A minority of the court, including the writer, have a strong doubt as to the correctness of the fourth division of the opinion, respecting the admissibility of the testator’s declaration made after the execution of the will. We do not doubt that evidence of subsequent declarations is sometimes admissible. It seems to be well settled that it is, where it tends to show that the testator, never understood the contents of the will, or that he •lacked testamentary capacity when he made it, or where, in connection with direct evidence of undue influence, the *761evidence of subsequent declarations is introduced to show, and tends to show, such mental weakness as rendered the testator susceptible to undue influence. Our doubt is as to whether the evidence is of this character. But, as the declaration is a peculiar one, and the precise question will not probably arise again, and as the plaintiffs, in their petition for a rehearing, do not complain of the admission of this evidence, we have not felt called upon to make a more extended examination of the question, or to say more about it than we have said above.
The petition for a rehearing is based upon alleged error's in the giving of instructions. These alleged errors were briefly disposed of in the ninth division of the opinion. In the petition for rehearing, and in the oral argument accompanying it, the mode in which the alleged errors were disposed of has been criticised with great freedom. Ordinarily we do not dispose of alleged errors as briefly. But the mode in which this case was presented was a remarkable one. The assigned errors are numbered as high as twenty-nine, and several of the assignments embrace numerous alleged errors.. ¥e will set out as a specimen two of them. The twenty-fourth assigned error is in these words: “The court erred in giving as a whole the instructions given on its own motion. Erred in giving Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11.” The twenty-eighth assigned error is in these words: “The court erred in giving instructions asked by the contestants, and in withholding and refusing instructions 1, 2, 3, 4, 6 and 7, as asked by proponents.” How many alleged errors are embraced in the entire assignment it is not easy to say, but they appear to be between fifty and sixty. The appellants, original abstract contains over 100 pages, and even that seems to have been regarded by them as incomplete and insufficient to make a proper presentation of the case, for they filed an additional abstract after the case was submitted and decided. The counsel for the respective parties are widely at variance as to what the original abstract shows and as to what the *762record contains. The appellants’ argument sheds but little light on many of the questions involved. If the opinion is too brief, we think that some excuse is to be found in the waste of time suffered in the quagmire of unnecessary difficulties into which the counsel plunged us.
evidenee^ecstracídeíectlve‘ The rehearing- was granted for the purpose of reviewing certain instructions, especially the fourth and tenth. But are met upon the threshold by an objection by the appellees that the instructions in question are ■ not subject to review. The objection is based upon the ground that the instructions are of such a character that we cannot review them without all the evidence, and that the abstract does not purport t-o contain all the evidence. We thought upon the original hearing that the instructions were correct, and so said in a general way, without setting out the instructions. If we should now be of the opinion that they are incorrect, we could not reverse, if the appellees’ objection is well taken, and we have to say that it appears to us that it is.
12__. ab deuce °£“tiíe notdequivatiieevi-a11 (ICllCG í,v ’ The abstract purports to contain the evidence. It is insisted by the appellants that the words “ the evidence” are equivalent to the words “ all the evidence.” But we have never so held, and we do not think that we should be justified in doing so. The object of the statement is to serve as a notifica- • tion of what the appellant claims, and the word “ all ” has an important use. If it has no significance in such a place it might as well be dropped from the language as superfluous.
13,_. re_ amMidment o£ the record., As to other instructions, it is said in the opinion that they were not properly excepted to, the exception being taken in a motion for a new trial, and not sufficiently explicit. The appellants contend that the excep^ong were taken at the time the instructions were given, and are sufficient, though general. Possibly the original abstract may purport to show that the instructions *763were excepted to at the time they were given; but, if so, it is because the exceptions purport to be contained in a bill of exceptions, and the appellees deny the bill of exceptions, and upon such denial the case was submitted. After the case wras decided the appellants filed a transcript and additional abstract as rebutting the appellees’ denial. But we must take the record as it was at the time of submission.
Apfibmed.